DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Pre-Appeal Brief
	The following office action is in response to the applicant’s pre-appeal brief filed on 08/26/2022.
Response to Arguments
Applicant’s arguments, in the Pre-Appeal brief filed 08/26/2022, with respect to the prior art reference of Lee not teaching “wherein the ultrasound image data from the echo signals of the second imaging modality is not shown on the display” have been fully considered and are persuasive.  
The applicant argues that Lee explicitly states that the Doppler data is not generated when it discloses “if the user input is received via the input device, the data processor suspends generation of the Doppler data” [0020] and that when a Doppler image is generated, the “Doppler image may be displayed on the display 230” (see Lee [0020] and [0082: “simultaneously display the ultrasound image 4012 and the Doppler image 4022 […] alternately acquire ultrasound data and Doppler data […] since the Doppler image 4022 is continuously produced and displayed along a time axis, the Doppler image does not appear during a time interval when ultrasound data is generated”]). Furthermore, the applicant asserts that stopping generation of Doppler data is not the same as producing ultrasound image data and not displaying it. Additionally, the applicant asserts that Lee does not disclose or suggest and ultrasound imaging system including a processor configured to […] produce ultrasound image data from the ultrasound echo signals of the second imaging modality and to supply the ultrasound data from the ultrasound image data to a trained neural network that is configured to identify an endocardial border in the ultrasound image […] wherein the ultrasound image data from the echo signals of the second imaging modality is not shown on the display.
The examiner notes that Lee also discloses “According to an exemplary embodiment, if a user input is received via the input device 500, the data processor 210 may operate so that generation of a Doppler image is suspended and an ultrasound image is generated (hereinafter, referred to as “an operating mode is changed”)” [0090] and “Until the at least one selected from the magnitude, the maximum value, and the minimum value of the Doppler signal becomes greater than or equal to the threshold value thereof, the medical imaging apparatus may suspend display of the Doppler image, update an ultrasound image, and display the updated ultrasound image in operations S970 and S910” [0110] and “suspending, if the user input is received, the displaying of the Doppler image and updating the ultrasound image” [Claim 1], this does not necessarily mean that the Doppler image (i.e. the second imaging modality) is not displayed at all. 
Furthermore, the examiner reconsidered the prior art reference of Feng which discloses “In act 42, information associated with one or more of the final locations is displayed. The calculated value and/or an image are displayed. The information is displayed with or without a corresponding M-mode image” [0072]. Although this embodiment would read on not displaying a corresponding M-mode image (i.e. a second imaging modality), FIG. 6 clearly shows a display of an M-mode image of the aorta and FIG. 5 shows an M-mode image of the LV and RV of the heart with markers (see [0074]), therefore, the invention of Feng is configured to display an M-mode image (i.e. a second imaging modality). Therefore, Feng does not teach that the second imaging modality is not displayed at all (i.e. not shown on the display). 
The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of claims 1 and 15, specifically with respect to the limitation: “wherein the ultrasound image data from the echo signals of the second imaging modality is not shown on the display”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the applicant’s arguments with respect to the prior art reference of Lee not teaching “wherein the ultrasound image data from the echo signals of the second imaging modality is not shown on the display” as recited in claims 1 and 15. The examiner acknowledges that the stopping (i.e. suspending) the generation of Doppler data, as taught in Lee, is not the same as producing ultrasound image data and not displaying it as recited in claims 1 and 15. The examiner acknowledges that the prior art references, both alone and in combination, do not teach this limitation. Furthermore, the examiner conducted an updated search in which no prior art references were found to teach “wherein the ultrasound image data from the echo signals of the second imaging modality is not shown on the display”.
Therefore, claims 1-3, 5-13, 15-17, and 19-25 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793